Exhibit 10.7

Execution Version

BORROWING BASE REDETERMINATION, COMMITMENT INCREASE

AND JOINDER AGREEMENT TO CREDIT AGREEMENT

This BORROWING BASE REDETERMINATION, COMMITMENT INCREASE AND JOINDER AGREEMENT
TO CREDIT AGREEMENT (this “Agreement”), dated as of August 6, 2019, is by and
among AMPLIFY ENERGY OPERATING LLC, a Delaware limited liability company (the
“Borrower”), AMPLIFY ACQUISITIONCO LLC, a Delaware limited liability company and
successor by conversion to Amplify Acquisitionco Inc. (“Parent”), each of the
other undersigned guarantors (together with the Borrower, collectively, the
“Loan Parties”), each of the Lenders (including each New Lender, as defined
below) that is a signatory hereto and BANK OF MONTREAL, as administrative agent
for the Lenders (in such capacity, together with its successors, the
“Administrative Agent”) and as letter of credit issuer for the Lenders (in such
capacity, together with its successors, the “L/C Issuer”).

Recitals

A. The Borrower, Parent (as successor by conversion to Amplify
Acquisitionco Inc.), the Administrative Agent, the L/C Issuer, and the Lenders
are parties to that certain Credit Agreement dated as of November 2, 2018 (as
amended by that certain First Amendment to Credit Agreement dated as of
May 5, 2019 (the “First Amendment”), and as further amended, restated, amended
and restated, modified or otherwise supplemented from time to time prior to the
date hereof, the “Credit Agreement”), pursuant to which the L/C Issuer and the
Lenders have, subject to the terms and conditions set forth therein, made
certain credit available to and on behalf of the Borrower.

B. Amplify Energy Corp., a Delaware corporation (the “Amplify Parent”), entered
into that certain Agreement and Plan of Merger dated as of May 5, 2019 (the
“Merger Agreement”), by and among the Amplify Parent, Midstates Holdings, Inc.,
a Delaware corporation (“Merger Sub”), and Midstates Petroleum Company, Inc., a
Delaware corporation and now known as Amplify Energy Corp. (“Public Parent”),
(i) pursuant to which Merger Sub merged with and into Amplify Parent, with
Amplify Parent being the surviving entity (the “Merger”), and (ii) immediately
following the effectiveness of the Merger, Amplify Parent merged with and into
Alpha Mike Holdings, LLC, a Delaware limited liability company and now known as
Amplify Energy Holdings LLC (“Alpha Mike”), with Alpha Mike being the surviving
entity.

C. Upon the consummation of the Merger and the other transactions referenced in
Recital B above, (i) Public Parent contributed the Equity Interests it owns in
Midstates Petroleum Company LLC, a Delaware limited liability company and now
known as Amplify Oklahoma Operating LLC (the “Midstates Borrower” and such
Equity Interests, the “Midstates Equity Interests”), to its direct, wholly-owned
subsidiary, Alpha Mike, (ii) Alpha Mike contributed the Midstates Equity
Interests to its direct, wholly-owned subsidiary, Parent, and (iii) Parent
contributed the Midstates Equity Interests to its direct, wholly-owned
subsidiary, the Borrower (such contribution transactions, collectively, the
“Midstates Contribution”).

 

1



--------------------------------------------------------------------------------

D. The Borrower delivered to the Administrative Agent and the Lenders that
certain annual reserve report, dated as of January 1, 2019 by Cawley,
Gillespie & Associates, Inc. on or about April 2, 2019 (the “Midstates Reserve
Report”).

E. The Borrower has requested that, upon consummation of the Merger and the
Midstates Contribution and the transactions related thereto, and the
satisfaction of each of the conditions precedent set forth in Section 5 of this
Agreement, (i) the Borrowing Base be redetermined and increased to give effect
to the acquisition (by means of the Midstates Contribution) of the Oil and Gas
Properties of the Midstates Borrower, (ii) the Aggregate Commitments be
increased by increasing the Commitment of one or more Lenders or by causing one
or more Persons that at such time are not Lenders to become Lenders, and
(iii) certain amendments be made to the Credit Agreement.

F. In connection with this Agreement, the Borrower has requested that (i) each
of SunTrust Bank and DNB Capital LLC (each a “New Lender”), severally and not
jointly, join the Credit Agreement as a Lender, each with a Commitment in the
amount as set forth opposite its respective name on Annex I attached hereto,
(ii) KeyBank, National Association (the “Increasing Existing Lender”, and
collectively, with the New Lenders, the “Increasing Lenders”), increase its
Commitment, and (iii) (in order for Increasing Existing Lender to increase its
Commitment to the amount set forth opposite Increasing Existing Lender name on
Annex I attached hereto) Bank of Montreal, as a Lender (the “Decreasing
Lender”), assign a portion of its existing Commitment to Increasing Existing
Lender, such that, after giving effect to all of the foregoing joinders, new or
increased Commitments, and assignments, the Lenders party to the Credit
Agreement (including each New Lender) shall (x) have the respective Commitments
set forth opposite each Lender’s respective name on Annex I attached hereto and
(y) hold the outstanding principal amount of Loans and Letters of Credit
participations in accordance with such Commitments and the resulting Applicable
Percentages.

G. The Borrower, Parent, the Administrative Agent, the L/C Issuer and the
Lenders desire to enter into this Agreement, to among other things, increase the
Borrowing Base, increase the Aggregate Commitments (including by joinder of
certain New Lenders), and make certain amendments to the Credit Agreement.

H. NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1. Defined Terms. Each capitalized term that is defined in the Credit
Agreement, but that is not defined in this Agreement, shall have the meaning
ascribed to such term in the Credit Agreement. Unless otherwise indicated, all
section and exhibit references in this Agreement refer to the respective
sections and exhibits in the Credit Agreement.

 

2



--------------------------------------------------------------------------------

Section 2. Redetermination of the Borrowing Base. Upon the Effective Date (as
defined in Section 5 below), the Borrowing Base shall be redetermined and
increased from $425,000,000 to $530,000,000 based on the Borrower’s most
recently delivered Reserve Report and the Midstates Reserve Report, and taking
into account the amount received by the Borrower from the Beta Decommissioning
Trust (as defined in the Credit Agreement), which Borrowing Base shall remain in
effect until otherwise redetermined in accordance with the Credit Agreement.

Section 3. Joinder of New Lenders; Increase in Commitments of Increasing
Existing Lenders.

3.1 Upon the Effective Date, and by its execution and delivery hereof, each New
Lender, severally and not jointly, shall, and does hereby, (i) join and become a
party to the Credit Agreement with a Commitment as set forth opposite its name
on the revised Schedule 2.01 attached hereto as Annex I, (ii) obtain and have
all the rights and obligations of a “Lender” under the Credit Agreement and the
other Loan Documents as if it were a signatory thereto as of the Effective Date,
and (iii) agree to be bound by the terms and conditions set forth in the Credit
Agreement and the other Loan Documents to which the Lenders are a party, in each
case, as if it were an original signatory thereto.

3.2 Each New Lender, severally and not jointly, (i) represents and warrants that
(a) it has full power and authority, and has taken all action necessary, to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (b) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to become a Lender, provide its
respective Commitment and acquire its interest in the Loans and participation in
Letters of Credit outstanding as of the Effective Date (after giving effect to
this Agreement), (c) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
its respective Commitment, shall have the obligations of a Lender thereunder,
(d) it has received a copy of the Credit Agreement as amended or otherwise
modified and the other Loan Documents, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Agreement, become a
Lender, provide its respective Commitment and acquire its interest in the Loans
and participations in the Letters of Credit outstanding as of the Effective
Date, on the basis of which it has made such analysis and decision independently
and without reliance on the Administrative Agent (or any Affiliate thereof
acting in any capacity), any L/C Issuer or any other Lender and (e) it has
delivered to the Administrative Agent an Administrative Questionnaire and
(ii) agrees that (a) it will, independently and without reliance on the
Administrative Agent (or any Affiliate thereof acting in any capacity), any L/C
Issuer, or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, made its own credit analysis and decision to
enter into this Agreement and to provide its respective Commitment and acquire
its interest in the Loans and the participations of Letters of Credit
outstanding as of the Effective Date, (b) appoints and authorizes the
Administrative Agent to take such action on its behalf and to exercise such
powers under the Credit Agreement and the other Loan Documents as are delegated
to each such Person by the terms thereof, together with such powers as are
reasonably incidental thereto, (c) appoints and authorizes all L/C Issuers to
take such action on its behalf and to exercise such powers under the Credit
Agreement and the other Loan Documents as are delegated to such Person by the
terms thereof, together with such powers as are reasonably incidental thereto,
and (d) agrees that (1) it will, independently and without reliance on the
Administrative Agent, any L/C Issuer or any Lender,

 

3



--------------------------------------------------------------------------------

and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (2) it will perform in accordance with their terms
all of the obligations that, by the terms of the Loan Documents, are required to
be performed by it as a Lender.

3.3 Upon the Effective Date, and by its execution and delivery hereof, the
Increasing Existing Lender (i) shall, and does hereby, increase its Commitment
under the Credit Agreement to the amount as set forth opposite its name on the
revised Schedule 2.01 attached hereto as Annex I and (ii) represents and
warrants to the Administrative Agent and each L/C Issuer that it has full power
and authority, and has taken all action necessary, to execute and deliver this
Agreement and to consummate the transactions contemplated hereby.

3.4 Upon the Effective Date, and by its execution and delivery hereof, the
Decreasing Lender (i) shall, and does hereby, assign to the Increasing Existing
Lender a portion of Decreasing Lender’s Commitment under the Credit Agreement as
in effect immediately prior to the effectiveness of this Agreement such that,
after giving effect to such assignment, the Decreasing Lender shall have the
Commitment set forth opposite its name on the revised Schedule 2.01 attached
hereto as Annex I and (ii) represents and warrants to the Administrative Agent
and each L/C Issuer that it has full power and authority, and has taken all
action necessary, to execute and deliver this Agreement and to consummate the
transactions contemplated hereby.

3.5 Schedule 2.01 of the Credit Agreement is hereby updated and revised in its
entirety to reflect the Commitments of the Lenders (including the New Lenders)
as set forth in Annex I attached hereto after giving effect to the foregoing
joinders, new Commitments, increase of Commitments and assignments.

Section 4. Renewal and Continuation of Existing Loans. As of the Effective Date:

4.1 All of the Loans outstanding under the Credit Agreement immediately prior to
the Effective Date shall hereby be restructured, rearranged, renewed, extended
and continued under the Credit Agreement and shall be Loans outstanding under
the Credit Agreement. On the Effective Date, each Increasing Lender shall
purchase a pro rata portion of the outstanding Loans (including participations
in L/C Obligations) of each of the existing Lenders party to the Credit
Agreement immediately prior to the Effective Date such that each Lender
(including each New Lender and Increasing Existing Lenders) shall hold its
respective Applicable Percentage of the outstanding Loans (and participation
interests in participations in L/C Obligations) as reflected in the revised
Schedule 2.01 attached hereto as Annex I.

4.2 This Agreement is executed and delivered by the Increasing Lenders, the
Borrower, the Administrative Agent and each L/C Issuer in lieu of the execution
and delivery of Additional Lender Agreements or Increasing Lender Agreements, as
applicable, otherwise contemplated by Section 2.04 of the Credit Agreement, and
the requirements of Section 2.04 are hereby superseded with respect thereto.

 

4



--------------------------------------------------------------------------------

Section 5. Conditions Precedent to Effectiveness and Borrowing Base Increase.
This Agreement shall become effective on the date (the “Effective Date”) on
which each of the following conditions is satisfied:

5.1 The Administrative Agent shall have received executed signature pages to
this Agreement from each of the Borrower, each other Loan Party, each Lender
(including each New Lender), each L/C Issuer and the Administrative Agent.

5.2 The Administrative Agent shall have received reasonably satisfactory
evidence that each of the conditions precedent set forth in Section 5.1 and 5.2
of the First Amendment have been satisfied.

5.3 The Administrative Agent shall have received (i) evidence that the Midstates
Equity Interests has been contributed to the Borrower, and (ii) duly executed
counterparts of a Pledge Agreement, or a supplement to the Borrower’s existing
Pledge Agreement, from the Borrower pledging the Midstates Equity Interests,
together with all certificates evidencing the Midstates Equity Interests and
related blank stock powers from the Borrower.

5.4 The Administrative Agent shall have received duly authorized and executed
counterparts of a Guaranty, or a supplement to Guaranty, and a Security
Agreement, or a supplement to Security Agreement, from the Midstates Borrower,
each in form and substance satisfactory to the Administrative Agent.

5.5 The Administrative Agent shall have received UCC financing statements in
appropriate form for filing under the UCC for the Midstates Borrower with
respect to its Security Agreement.

5.6 The Administrative Agent shall have received certified copies of UCC, tax
and judgment lien searches, bankruptcy and pending lawsuit searches or
equivalent reports or searches, each of a recent date listing all effective
financing statements, lien notices or comparable documents that names any Loan
Party, Public Parent, Alpha Mike, or the Midstates Borrower, as debtor, and that
are filed in those states in which any Loan Party, Public Parent, Alpha Mike, or
the Midstates Borrower, is organized and such other searches that the
Administrative Agent deems necessary or appropriate, none of which shall
encumber the Collateral covered or intended to be covered by the Security
Instruments (other than Liens permitted by Section 7.01 of the Credit
Agreement).

5.7 [Intentionally Omitted.]

5.8 The Administrative Agent shall have received a Note executed by the Borrower
in favor of each Lender requesting a Note.

5.9 The Administrative Agent shall have received (or shall be reasonably
satisfied that concurrently with the consummation of the Merger, it will
receive) duly executed mortgage releases and terminations, terminations of any
financing statements and terminations of control agreements, with respect to any
and all Liens, in each case, encumbering the properties or assets (including oil
and gas properties) of Public Parent, Alpha Mike or the Midstates Borrower,

 

5



--------------------------------------------------------------------------------

including, without limitation, any mortgages, financing statements, control
agreements and other security documents securing the reserve based credit
facility of the Midstates Borrower, Public Parent or its Subsidiaries, except to
the extent any such Lien is permitted to remain in effect pursuant to
Section 7.01 of the Credit Agreement. After giving effect to the Merger, the
Midstates Contribution and the other transactions contemplated thereby, the
Midstates Borrower shall not have any outstanding Indebtedness other than
(i) the Obligations pursuant to the Loan Documents and (ii) other Indebtedness
permitted to be incurred and remain outstanding pursuant to Section 7.03 of the
Credit Agreement.

5.10 The Administrative Agent shall have received title information consistent
with usual and customary standards for the geographic regions in which the Oil
and Gas Properties of the Midstates Borrower are located, taking into account
the size, scope and number of leases and wells of the Midstates Borrower;
provided that after giving effect to its receipt of the title information to be
provided pursuant to this Section 5.10, the Administrative Agent shall be
reasonably satisfied with the title information covering the Oil and Gas
Properties comprising at least 85% of the total PV9 value of the Midstates
Borrower’s Proved Reserves.

5.11 The Administrative Agent shall be reasonably satisfied with the
environmental condition of the Oil and Gas Properties of the Midstates Borrower
included in the Borrowing Base.

5.12 The Administrative shall have received, in form and substance reasonably
satisfactory to the Administrative Agent and each of the Lenders:

(i) a duly authorized and executed certificate of a Responsible Officer of the
Midstates Borrower certifying (a) that attached thereto is a true and complete
copy of each Organization Document of such party, as applicable, certified (to
the extent applicable) as of a recent date by the Secretary of State of the
state of its organization, (b) that attached thereto is a true and complete copy
of resolutions duly adopted by such party, as applicable, authorizing the
execution, delivery and performance of the Loan Documents to which such party is
a party and that such resolutions have not been modified, rescinded or amended
and are in full force and effect and (c) as to the incumbency and specimen
signature of each officer executing any Loan Document or any other document
delivered in connection with this Agreement; and

(ii) a certificate as to the good standing of the Midstates Borrower, as of a
recent date, from the applicable Secretary of State for the jurisdiction of such
party’s incorporation or organization.

5.13 The Administrative Agent shall have received, on behalf of itself and the
Lenders, a customary written opinion of Kirkland & Ellis, LLP, counsel for the
Borrower, Midstates Borrower and the Loan Parties (i) addressed to the
Administrative Agent and the Lenders and (ii) covering the Loan Documents,
financing statements and such matters as the Administrative Agent shall
reasonably request.

 

6



--------------------------------------------------------------------------------

5.14 The Administrative Agent and the Lenders shall have received at least three
(3) Business Days prior to the Effective Date, the documentation and information
required under applicable “know your customer” and anti-money laundering rules
and regulations, including without limitation, the information required under
Section 10.17 of the Credit Agreement for Public Parent, Alpha Mike, Parent and
the Midstates Borrower; provided that the Administrative Agent or any such
Lender shall have requested such documentation and information at least seven
days prior to the Effective Date.

5.15 Each of Parent, the Borrower and each other Loan Party shall have confirmed
and acknowledged to the Administrative Agent and the Lenders, and by its
execution and delivery of this Agreement each of Parent, the Borrower and each
other Loan Party does hereby confirm and acknowledge to the Administrative Agent
and the Lenders, that (i) the execution, delivery and performance of this
Agreement has been duly authorized by all requisite corporate or limited
liability company action, as applicable, on the part of Parent, the Borrower,
and each other Loan Party, (ii) the Credit Agreement and each other Loan
Document to which it is a party constitute valid and legally binding agreements
enforceable against the each of Parent, Borrower and each other Loan Party in
accordance with their respective terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer or other similar laws relating to or affecting the enforcement of
creditors’ rights generally and by general principles of equity, (iv) the
representations and warranties by the each of Parent, Borrower and each other
Loan Party contained in Article V of the Credit Agreement or any other Loan
Document to which such entity is a party are true and correct on and as of the
Effective Date in all material respects (or if such representation or warranty
is qualified by or subject to a “materiality”, “material adverse effect”,
“material adverse change” or any similar term or qualification, such
representation or warranty shall be true and correct in all respects) as though
made on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case was true and correct, in all material respects (or if such representation
or warranty is qualified by or subject to a “materiality”, “material adverse
effect”, “material adverse change” or any similar term or qualification, such
representation or warranty shall continue to be true and correct in all
respects) as of such earlier date, and (v) no Default or Event of Default exists
under the Credit Agreement or any of the other Loan Documents.

For purposes of determining compliance with the conditions specified in
Section 5 above, each Lender shall be deemed to have consented to, approved or
accepted or be satisfied with, each document or other matter required thereunder
to be consented to or approved by or acceptable or satisfactory to a Lender
unless the Administrative Agent shall have received written notice from such
Lender prior to the Effective Date specifying its objection thereto.

Section 6. Post-Closing. The Administrative Agent shall have received:

6.1 Within ten (10) Business Days of the Effective Date, (i) duly authorized and
executed Mortgages, in form and substance reasonably acceptable to the
Administrative Agent sufficient to grant, evidence and perfect first-priority
Liens covering at least 85% of the of the aggregate PV9 Value of the Proved
Reserves attributable to the Engineered Oil and Gas Properties included in the
Borrower’s most recent Engineering Report provided to the Administrative Agent
and the Lenders and the Midstates Reserve Report and (ii) customary written
opinions of (i) Kirkland & Ellis, LLP, counsel for the Midstates Borrower and
(ii) Hall Estill, local counsel for the Midstates Borrower in the State of
Oklahoma, addressed to the Administrative Agent and the Lenders and covering
such Mortgages, any related financing statements and such other matters as the
Administrative Agent shall reasonably request.

 

7



--------------------------------------------------------------------------------

6.2 Within thirty (30) days of the Effective Date (or such date as agreed upon
by the Administrative Agent in its reasonably discretion), the Administrative
Agent shall have received evidence that all insurance policies maintained with
respect to the Loan Parties (including Midstates Borrower) and their respective
assets and properties, (i) name the Administrative Agent and the Lenders as
additional insureds in respect of any liability policy and name the
Administrative Agent as lender loss payee with respect to any property policy,
and (ii) meet the terms and conditions required for insurance policies of such
entities by Section 5.10 of the Credit Agreement.

Section 7. Agreement Fee. Upon the Effective Date, the Borrower shall pay to the
Administrative Agent for the account of each Increasing Lender an upfront fee
equal to fifty (50) basis points on the amount of such Lender’s new Commitment
or incremental increase in Commitment (in the case of the Increasing Existing
Lender) after giving effect to the Agreement.

Section 8. Miscellaneous.

8.1 Confirmation and Effect and No Waiver. The provisions of the Credit
Agreement (as amended by this Agreement) shall remain in full force and effect
in accordance with its terms following the effectiveness of this Agreement. Each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein”, or words of like import shall mean and be a reference to the Credit
Agreement as amended hereby, and each reference to the Credit Agreement in any
other document, instrument or agreement executed and/or delivered in connection
with the Credit Agreement shall mean and be a reference to the Credit Agreement
as amended hereby. This Agreement is a Loan Document for all purposes under the
Loan Documents. The execution, delivery and effectiveness of this Agreement
shall not operate as a waiver of any default of Parent, Borrower or any other
Loan Party or any right, power or remedy of the Administrative Agent or the
Lenders under any of the Loan Documents, nor constitute a waiver of any
provision of any of the Loan Documents. This Agreement shall serve as an
amendment to the Credit Agreement, but shall not extinguish or novate the Loans
or any other Obligation under the Credit Agreement.

8.2 Ratification and Affirmation of Loan Parties. Each of Parent, Borrower and
each of the other Loan Parties hereby expressly (a) acknowledges the terms of
this Agreement, (b) ratifies and affirms all of their respective Obligations and
each of their other obligations under the Credit Agreement and the other Loan
Documents to which it is a party, as amended hereby, (c) acknowledges, renews
and extends its continued liability under the Credit Agreement and the other
Loan Documents to which it is a party, as amended hereby, (d) ratifies and
affirms all Liens granted by it pursuant to the Loan Documents to secure the
Secured Obligations (except to the extent that such Liens have been released in
accordance with the Loan Documents) and affirms that after giving effect to this
Agreement, the terms of the Security Instruments secure, and will continue to
secure, all Secured Obligations thereunder, and (e) agrees that its guarantee
under the Guaranty, if applicable, and the other Loan Documents to which it is a
party, as amended hereby, remains in full force and effect with respect to the
Obligations.

8.3 Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or electronic (e.g., pdf) transmission shall be effective
as delivery of a manually executed original counterpart hereof.

 

8



--------------------------------------------------------------------------------

8.4 No Oral Agreement. THIS WRITTEN AGREEMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

8.5 Governing Law. THIS AGREEMENT (INCLUDING, BUT NOT LIMITED TO, THE VALIDITY
AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

8.6 Payment of Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for fees and expenses in connection with this Agreement
pursuant to the terms and conditions of Section 10.04 of the Credit Agreement.

8.7 Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8.8 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns as
permitted under Section 10.06 of the Credit Agreement.

[Signature pages follow]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed effective as of the date first written above.

 

BORROWER:     AMPLIFY ENERGY OPERATING LLC,     a Delaware limited liability
company,     as the Borrower     By:   /s/ Martyn Willsher     Name:   Martyn
Willsher     Title:   Senior Vice President and Chief Financial Officer PARENT:
    AMPLIFY ACQUISITIONCO LLC,     a Delaware limited liability company,     as
Parent     By:   /s/ Martyn Willsher     Name:   Martyn Willsher     Title:  
Senior Vice President and Chief Financial Officer INTERMEDIATE PARENT:    
AMPLIFY ENERGY HOLDINGS LLC,     a Delaware limited liability company,     as
Intermediate Parent     By:   /s/ Martyn Willsher     Name:   Martyn Willsher  
  Title:   Senior Vice President and Chief Financial Officer PUBLIC PARENT:    
AMPLIFY ENERGY CORP.,     a Delaware corporation,     as Public Parent     By:  
/s/ Martyn Willsher     Name:   Martyn Willsher     Title:   Senior Vice
President and Chief Financial Officer



--------------------------------------------------------------------------------

GUARANTORS:     AMPLIFY ENERGY SERVICES LLC,     a Delaware limited liability
company     By:   /s/ Martyn Willsher     Name:   Martyn Willsher     Title:  
Senior Vice President and Chief Financial Officer     BETA OPERATING COMPANY,
LLC,     a Delaware limited liability company     By:   /s/ Martyn Willsher    
Name:   Martyn Willsher     Title:   Senior Vice President and Chief Financial
Officer     SAN PEDRO BAY PIPELINE COMPANY,     a California corporation     By:
  /s/ Martyn Willsher     Name:   Martyn Willsher     Title:   Senior Vice
President and Chief Financial Officer     AMPLIFY OKLAHOMA OPERATING LLC,     a
Delaware limited liability company     By:   /s/ Martyn Willsher     Name:  
Martyn Willsher     Title:   Senior Vice President and Chief Financial Officer



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     BANK OF MONTREAL, as Administrative Agent,     an L/C
Issuer, and as a Lender     By:   /s/ James V. Ducote     Name:   James V.
Ducote     Title:   Managing Director



--------------------------------------------------------------------------------

LENDER:     BANK OF AMERICA, N.A., as a Lender     By:   /s/ Raza Jafferi    
Name:   Raza Jafferi     Title:   Director



--------------------------------------------------------------------------------

LENDER:     CITIBANK, N.A., as a Lender     By:   /s/ Cliff Vaz     Name:  
Cliff Vaz     Title:   Vice President



--------------------------------------------------------------------------------

LENDER:     REGIONS BANK, as a Lender     By:   /s/ Tyler Nissen     Name:  
Tyler Nissen     Title:   Associate



--------------------------------------------------------------------------------

LENDER:     U.S. BANK NATIONAL ASSOCIATION,     as a Lender     By:   /s/ John
C. Lozano     Name:   John C. Lozano     Title:   Senior Vice President



--------------------------------------------------------------------------------

LENDER:     CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as a Lender    
By:   /s/ Donovan C. Broussard     Name:   Donovan C. Broussard     Title:  
Authorized Signatory     By:   /s/ Trudy Nelson     Name:   Trudy Nelson    
Title:   Authorized Signatory



--------------------------------------------------------------------------------

LENDER:     KEYBANK, NATIONAL ASSOCIATION,     as a Lender     By:   /s/ George
E. McKean     Name:   George E. McKean     Title:   Senior Vice President



--------------------------------------------------------------------------------

LENDER:     HANCOCK WHITNEY BANK, as a Lender     By:   /s/ Parker Mears    
Name:   Parker Mears     Title:   Senior Vice President



--------------------------------------------------------------------------------

LENDER:     UBS AG, STAMFORD BRANCH, as a Lender     By:   /s/ Darlene Arias    
Name:   Darlene Arias     Title:   Director     By:   /s/ Robert Khan     Name:
  Robert Khan     Title:   Associate Director



--------------------------------------------------------------------------------

LENDER:     GOLDMAN SACHS BANK USA, as a Lender     By:   /s/ Jamie Minieri    
Name:   Jamie Minieri     Title:   Authorized Signatory



--------------------------------------------------------------------------------

LENDER:     DNB CAPITAL LLC, as a Lender     By:   /s/ Kelton Glasscock    
Name:   Kelton Glasscock     Title:   Senior Vice President     By:   /s/ James
Grubb     Name:   James Grubb     Title:   First Vice President



--------------------------------------------------------------------------------

LENDER:     SUNTRUST BANK, as a Lender     By:  

/s/ Brian Guffin

    Name:   Brian Guffin     Title:   Managing Director



--------------------------------------------------------------------------------

Annex I

SCHEDULE 2.01

Commitments and Applicable Percentages

 

Lender

   Commitments      Applicable Percentages  

Bank of Montreal

   $ 58,781,818.19        11.090909092 % 

Bank of America, N.A.

   $ 53,000,000.00        10.000000000 % 

Citibank, N.A.

   $ 53,000,000.00        10.000000000 % 

DNB Capital LLC

   $ 53,000,000.00        10.000000000 % 

KeyBank, National Association

   $ 53,000,000.00        10.000000000 % 

Regions Bank

   $ 53,000,000.00        10.000000000 % 

U.S. Bank National Association

   $ 53,000,000.00        10.000000000 % 

SunTrust Bank

   $ 53,000,000.00        10.000000000 % 

Canadian Imperial Bank of Commerce, New York Branch

   $ 43,363,636.36        8.181818181 % 

Hancock Whitney Bank

   $ 26,500,000.00        5.000000000 % 

UBS AG, Stamford Branch

   $ 21,681,818.18        4.090909091 % 

Goldman Sachs Bank USA

   $ 8,672,727.27        1.636363636 % 

Total

   $ 530,000,000        100.00 % 